     Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 1 of 11




                         UNITED STATES DISTRICT COURTfr; ocT 30 A 11, 23
                         MIDDLE DISTRICT OF ALABA7
                             NORTHERN DIVISION

LEE CUNNINGHAM,               )
                                                                      i,f       .vs
                              )
             Plaintiff,       )
v.                            )                    CASE NO.: 2:19-cv-837-WKW-SRW
                              )
WAREHOUSE HOME FURNISHINGS, )                      JURY TRIAL DEMANDED
DISTRIBUTORS,INC.             )
d/b/a Farrners Home Furnitue, )
                              )
             Defendant.       )




                                      COMPLAINT


Now Comes,the Plaintiff Lee Cunningham (hereinafter "Plaintiff"), appearing pro se

and brings suit against Defendants, Warehouse Home Furnishing Distributors, Inc. d/b/a

Farrners Home Furniture (hereinafter "Defendants, or Farmers") and in support there of

respectfully alleges violations of the Federal Telephone Consumer Protection Act 47

U.S.C. 227 et seq.("TCPA")



                             JURISDICTION AND VENUE

1.   Jurisdiction and venue, for purposes of this action, are appropriate and conferred by
     Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 2 of 11




28 U.S.c 1331, Federal Question Jurisdiction, as this action involves violations of the

Telephone Consumer Protection Act.

2.   Subject matter jurisdiction and federal question jurisdiction, for purposes of this

action, are appropriate and conferred by 28 U.S.C. 1331, which provides that the District

Courts shall have original jurisdiction of all civil actions arising under the Constitution,

laws or treaties of the United States; and, this action involves violations of 47 U.S.0

227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs, LLC,S.Ct. 740, 748(2012)and Osorio

V. State Farm Bank, F.S.B., 746 F.3d 1242, 1249(11th Cir. 2014). 15 U.S.0 1601.

3.   The alleged violations described herein occurred in Chilton County,Alabama.

Accordingly, venue is appropriate with this Court under 28 U.S.0 1391(b)(2), as it is the

judicial district in which a substantial part of the events or omissions giving rise to this

action occurred.

                                    INTRODUCTION

4. The TCPA was enacted to prevent companies like Defendants from invading the

privacy of American citizens and to prevent abusive "robo-calls."

5. "The TCPA is designed to protect individual consumers from receiving intrusive and

unwanted telephone calls." Ivlims v. Arrow Fin. Servs., LLC, 132 S.Ct 740(2012).

6. "Senator Hollings, the TCPNs sponsor, described these calls as 'the scourge of

modern civilization, they wake us up in the morning; they interrupt our dinner at night;

they force the sick and elderly out of bed; they hound us until we want to rip the

telephone out of the wall.' 137 Cong. Rec. 30,821(1991). Senator Hollings presumably
      Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 3 of 11




intended to give telephone subscribers another option: telling the autodialers to simply

stop calling." Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242(11th Cir. 2014).



7.    According to the Federal Communications Commission(FCC),"Unwanted cal.ls

and texts are the number one complaints to the FCC. There are thousands of complaints

to the FCC every month on both telemarketing and robocalls. The FCC received more

than 215,000 TCPA complaints in 2014." Fact Sheet: Wheeler Proposal to Protect and

Empower Consumers Against Unwanted Robocalls, Texts to Wireless Phones, Federal

Communications Commission,(May 27, 2015),

https://a.pps.fcc.gov/edocs_public/attachmatch/DOC-333676A1.pdf




                            FACTUAL ALLEGATIONS


8.    Plaintiff is a natural person and citizen of the State of Alabama, residing in Bibb

County, Alabama.


9. Plaintiff is the "called party." See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d.

1265(11 Cir. 2014)and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242(11th Cir.

2014).


10.    Defendant Farmers Home Furniture is a corporation responsible for attempting to

collect an alleged consumer debt from Plaintiff.
      Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 4 of 11




11.    Defendant, Farmers Home Furniture, is a foreign limited liability company with

its principal place of business located at 1851 Telfair St, Dublin, GA 31021, and which

conducts business in the State of Alabama and did conduct business with the Plaintiff at

its store in Clanton, Alabama located at 302 Park Plaza Clanton, Alabama 35045.


12.    Plaintiff is the subscriber, regular user and carrier of the cellular telephone

numbers at issue in this action,(205) XXX-6900,and (205) X XX-0606.


13.    Defendants'intentionally, knowingly and/or willfully harassed and abused

Plaintiff on numerous occasions by calling Plaintiff's cellular telephone, within the last

year, with such frequency as can reasonably be expected to harass and in effort to collect

upon an alleged debt.


14.    Defendants' calls to Plaintiff continued, on average, at least five times per day.


15.    Upon information and belief, some or all of the calls Defendant's placed to

Plaintiff's cellular telephone were placed using an"automatic telephone dialing system"

(herein after "Autodialer") which has the capacity to store or produce telephone numbers

to be called, using a random or sequential number generator(including but not limited to

a predictive dialer) or an artificial or prerecorded voice; and to dial such numbers as

specified by 47 U.S.C. 227(a)(1)(hereinafter "autodialer calls").
      Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 5 of 11




16.    Furtherrnore, each of the calls at issue were placed by Defendant using an

artificial or prerecorded voice, as specified by the TCPA,47 U.s.C. 227(B)(1)(A).


17.    Since early 2018, Defendants began bombarding Plaintiff's cellular telephone in

attempt to collect an alleged debt.


18.    Upon receipt of the calls, Plaintiff's caller identification feature identified the calls

were being initiated from, but nót limited to, the phone numbers 205-755-9989 and 205-

351-4391.


19.    On several occasions over the last year, Plaintiff instructed Defendant's agents to

stop calling his cellular telephone.


20.    Upon Plaintiff's receipt of one such call from Defendants'artificial or prerecorded

message, held on the line to be connected to a liVe agent/representative and informed

said agent/representative to immediately cease all calls to his cellular telephone;

furthermore, Plaintiff informed Defendants'aforementioned agent/representative that its

incessant calls were harassing him and demanded Defendants immediately cease all

calls to his cellular telephone; thereby, unequivocally revoking any previously perceived

expressed consent to be called using Defendant's ATDS (including a predictive dialer),

artificial voice or prerecorded message.
      Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 6 of 11




21.    During the aforementioned phone conversation with Defendants'

agent/representative, Plaintiff explicitly revoked any previously perceived expressed

consent Defendants may have believed it had for placement of telephone calls to

Plaintiff's cellular telephone by the use of an ATDS or artificial voice or prerecorded

message.


22.    Each subsequent call Defendants placed to Plaintiff's cellular telephone was done

so after he revoked consent and without the express consent of Plaintiff.


23.    Each subsequent call Defendants placed to Plaintiff's cellular telephone was

knowingly and willfully placed to his cellular telephone without express consent.


24.    Plaintiff continued to experience and receive unwanted and harassing calls from

the Defendant's.


25.    On multiple occasions, Plaintiff informed Defendants to immediately cease calling

his cellular telephone; however, despite these attempts. Defendants' calls to Plaintiff's

cellular telephone continued.


26.    Defendant called Plaintiff on his cellular telephone in excess of one hundred and

fifty(150)times since April of 2018 in attempt to collect an alleged debt. Due to the

extraordinary volume of calls Plaintiff received, Plaintiff was unable to maintain a fully

contem.poraneous call log of each and every call he received from Defendants.
      Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 7 of 11




27.      Defendants have, or should be in possession and/or control of, call logs, account

notes, "dialer reports" and/or tither records that detail the exact number of calls they

placed to Plaintiff.


28.      Despite actual knowledge of their wrongdoing, Defendants continued their

campaign of abuse by continuing to call Plaintiff despite not having Plaintiff's express

consent to call his cellular telephone.


29.      Defendants have corporate policies and/or procedures to use an ATDS (including a

predictive dialer) or artificial voice or prerecorded message, and to place autodialed

calls, just as they did to Plaintiff's cellular telephone in the case, with no way for the

called party and recipient of the calls, including Defendants, to permit, elect, or invoke

the removal of Plaintiff's cellular number from Defendants' call list.


30.      The structure of Defendants' corporate policies and procedures permits the

continuation of calls to individuals like Plaintiff, despite these individuals revoking any

consent, or perceived consent, Defendants may have believed they had to place such

calls.


31.      Defendants'corporate policies and procedures provided no means for Plaintiff to

have his cellular number removed from. Defendants' call list; or, otherwise invoke and/or

request the cessation and/or suppression of calls to Plaintiff from Defendants.
      Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 8 of 11




32.    Defendants have corporate policies or procedures of using an ATDS (including a

predictive dialer) or an artificial voice or prerecorded message to collect alleged debts

from individuals, such as Plaintiff, for their financial benefit.


33.    Defendants have had numerous complaints from consumers across the country

against them asking to not be called; however, Defendants continue to call consumers.


34.    Defendants have numerous complaints against it, across the country, asserting that

its ATDS (including a predictive dialer) continues to call individuals who have revoked

consent to be called by Defendants.


35.    Defendants knowingly employ methods and/or have corporate policies and/or

procedures designed to harass and abuse individuals such as Plaintiff.


36.    Defendants knowingly employ methods that do not permit the cessation or

suppression of autodialed calls to Plaintiff's cellular telephone.


37.    None of Defendants' telephone calls placed to Plaintiff were placed for

"emergency purposes" as specified in 47 U.S.0 227(b)(1)(A).


38.    As acknowledged by Judge Easterbrook of the Seventh Circuit Court of Appeals

in Patriotic Veterans, Inc. v. Zoeller, "every call uses some of the phone owner's time

and mental energy, both of which are precious." 845 F.3d 303, 305-06(7'Cir.), cert.
      Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 9 of 11




Denied sub nom. Patriotic Veterans, Inc. v. Hill, 137 S. Ct. 2321, 198 L.Ed. 2D 715

(2017).


39.    For each call Defendants placed to Plaintiff's cellular telephone without express

consent, Plaintiff suffered from the occupation of his cellular telephone and cellular

telephone by unwelcome calls which made the cellular phone unavailable for legitimate

incoming or outgoing calls.


40.    For each call Defendants placed to Plaintiff's cellular telephone without express

consent, Plaintiff suffered from unnecessary expenditure of his time. The time Plaintiff

spent on answered calls was unnecessary because he repeatedly asked for calls to stop.

Additionally, Plaintiff expended unnecessary time for unanswered calls by dealing with

notification and call logs that reflected the unwanted calls, Furthermore, this also

impaired the usefulness of the features of Plaintiff's cellular telephone, which are

designed to inform the user of important missed communications.


41.    Each and every call placed without express consent by Defendants to Plaintiff's

cell phone was an injury in the form of a nuisance and annoyance to the Plaintiff.


42.    Each and every call Defendants placed to Plaintiff's cellular telephone without

express consent resulted in the injury of unnecessary expenditure of Plaintiff's cellular

telephone battery power.
      Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 10 of 11




43.     As a result of aforementioned tenacious phone calls and collection efforts,

Plaintiff was affected, both personally and individually, as he experienced an invasion of

privacy and the intrusion upon his right of seclusion. Plaintiff also suffered from stress,

humiliation, and aggravation due to the phone calls. Furthermore, Plaintiff was hindered

by the loss of phone battery life as well as the cost of additional charging, and the

intrusion upon and occupation of the capacity of his cell phone. All of the above

mentioned were caused by, and/or directly related to, Defendants/ attempts to collect a

consumer debt allegedly owed by the Plaintiff.

                                   COUNT 1.
                WAREHOUSE HOME FURNISHINGS DISTRIBUTORS,INC.
                       dlbla Farmers Home Furniture
                             (Violation of TCPA)

44.    Plaintiff incorporates and re alleges paragraphs one(1)through (43)as if fully set

forth herein.

45.    Defendant "Farmers", willfully violated the TCPA with respect to Plaintiff,

especially for each of the ATDS (including a predictive dialer) calls it made to Plaintiff's

cellular telephone after Plaintiff notified and requested Defendant that he wished for the

calls to immediately cease.

46.    Defendant repeatedly placed non-emergency telephone calls to Plaintiff's cellular

telephone using an ATDS (including a predictive dialer) or artificial voice of prerecorded

voice message without Plaintiff's proper express consent and in violation of federal law,

including 47 U.S.0 227(b)(1)(A)(iii).
   Case 2:19-cv-00837-WKW-SRW Document 1 Filed 10/30/19 Page 11 of 11




      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, Farmers Home Furniture, for statutory

damages, punitive damages, actual damages, treble damages, enjoinder from further

violation of the these parts and any other such relief the court may deem just and proper.




                                                   RestA t u       bmitted,
                                                      if

                                                         pro se(001CUN)

                                                   Lee Cunningham
                                                   28 Thomas Fulgham Rd
                                                   Brierfield, Al 35035
                                                   205-690-0606
                                                   leecunningham@live.com
